DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined. Claims 12-20 are newly added by the preliminary amendment filed 02/17/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 2, line 31, the sentence appears to be incomplete.
page 3, line 30, “wherein an e:” should read “wherein an external”.  
Appropriate correction is required.

Claim Objections
Claim 1 recites the limitation “using a design for testing scan infrastructure on the IC”. This claim is objected to as not bring connected to the rest of the claim and does not hold patentable weight.
Claims 8, 16 and 20 are objected to because of the following informalities: remove the dashes “-“ from the beginning of each line. Also, there appears that the last two lines should be one line with proper punctuation between chain and while.  Appropriate correction is required.
Claims 1-20 are objected to because of the following informalities: The claims uses both “the extended JTAG controller” and “the JTAG controller”, sometimes in the same claim. Amendments should be made to use consistent naming for the controller. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20:
 such as "IEEE XXX" which refers to an approved IEEE Standards project or "IEEE Std XXX-19XX" refers to an approved standard. The year must be present to designate the year of the standard because standards are subject to changes and updates. For example, Boundary-Scan standard is IEEE Std 1149.1-1990 where Boundary Scan Description Language or BSDL is IEEE Std 1149.1b. Standards can be found in the IEEE website.
Further, “JTAG” is a register trademark of JTAG Technologies, which would cause a trademark infringement.
The Examiner suggests replacing “JTAG XXX” with “IEEE Std 1149.1-1990 compatible XXX”, for example. Obviously, the standard would change based on the standard desired in the claim. Appropriate correction is required.
Claims 2-20:
These claims depend on claim 1 which recites “at least one scan chain”. This is being interpreted as one and only one scan chain. As such, any reference to “all scan chains”, “the scan chains”, “a specified scan chain”, “connected scan chains”, “all other scan chains”, “the next scan chain” renders these claims indefinite because it is not clear how these scan chains relate to the “at least one scan chain”. These ambiguities render these claims indefinite. The examiner suggests amending claim 1 to recite “at 
Claim 1:
The phrase “activated according to” is not clear as to which is being activated, the multiplexer, the scan chain or the feedback loop. This renders this claim indefinite
The phrase “in order to directly test its functionality” renders this claim indefinite because it is not clear what “its” refers to.
 Clarification and correction are required.
Claim 3:
The phrase “that scan chain” renders this claim indefinite because it is not clear which scan chain this is referring to. Clarification and correction are required.
This claim recites “a scan chain” in line 2. It is not clear is this is the same or different scan chain as the one recited in claim 1. Therefore, this claim is indefinite. Clarification and correction are required.
This claim recites the limitation "the other scan chains" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4:
This claim recites the limitation "the scan chains" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5:
This claim recites the limitation "the flip-flop states" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7:
This claim recites the limitation "the last flip-flop" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8:
It is not clear how “a/the selected scan chain” and “connected scan chains” relate to the “at least one scan chain” recited in claim 1. This renders this claim indefinite. Clarification and correction are required.
The phrase “the according input multiplexer” renders this claim indefinite because it is not clear what this means or refers to. Clarification and correction are required.
This claim recites the limitation " the number of shift clock cycles" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
It is not clear what “all other scan chains” refers to since there is only one scan chain recited in claim 1. This renders this claim indefinite. Clarification and correction are required.
Claim 9:
This claim recites the limitation "the flip-flop states" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 19:
The phrase “wherein in design of testing mode” renders this claim indefinite because it is not clear what is being claimed. The recited mode has no antecedence in the claims it depends on. Clarification and correction are required.
Claim 12:

Claims 13 and 17:
This claim recites the limitation "the flip-flop states" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 and 20:
These claims recite similar limitations and have the same ambiguities as claim 8 and is rejected in like.

Intended Use
Claim 1 recites “An extended joint test action group (JTAG) controller for testing flip-flops of a register of an integrated circuit (IC)”. The phrase “controller for testing” is being interpreted as intended use. Therefore, any JTAG controller that test flip-flops will fulfill the prior art requirement. The Examiner notes that the prior art does not have to disclose intended use or purpose. “If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet et al. (US-20060156099), hereinafter, Sweet, in view of Shimooka (US-20080092002), hereinafter Shimooka.
Claim 1:
Sweet teaches an extended joint test action group (JTAG) controller (Fig. 1, EJTAG TAP controller 118) for testing flip-flops of a register of an integrated circuit (IC) (Fig. 1, SOC 114) 
wherein the IC (Fig. 1, system prototype 110) comprises at least one scan chain (Fig. 1, JTAG scan chain 120), and wherein: 
an external debugger (Fig. 1, debug host 104) is connected to the design Fig. 1, EJTAG TAP controller 118), 
the JTAG controller (Fig. 1, EJTAG TAP controller 118) is extended by a debug controller (The EJTAG probe 106 may adapt the debug host interface to a JTAG interface thereby providing the debug host 104 JTAG interface access to the system prototype 110, ¶ [0022]).
Sweet does not explicitly teach “whereas a feedback loop is formed from an output of the scan chain to an input multiplexer of the scan chain which is activated according to the extended JTAG controller in order to directly test its functionality”. However, Shimooka teaches in an analogous art [t]he scan chain 15 may also be connected so that the outputs of sub scan chains 31 to 34 are returned to inputs of the sub scan chains 31 to 34 themselves as shown in FIG. 7. (¶ [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Sweet’s JTAG scan chain 120 to have the feedback loop as in Shimooka’s scan chains 31 to 34. The artisan would be motivated to do so because such a connection allows reduction of a minimum recovering time. (Shimooka, ¶ [0060]).
Claims 2-20:
Due to the intended use of claim 1 as described above and the numerous ambiguities in the claims, it is the Examiner’s assertion that the remaining limitations of these claims would be taught by the system of the combination of Sweet in view of Shimooka.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hill et al. (US-20030115525) teaches [a] method and apparatus for testing an integrated circuit using built-in self-test (BIST) techniques is described. In one aspect, a BIST circuit comprises a scan monitor with hold logic and a signature generation element. The hold logic is operable to suspend signature generation in the signature generation element at any desired point in the test sequence. In some embodiments, the hold logic comprises a scan-loadable signature hold flip-flop which allows the logic BIST controller to be restarted from any selected pattern within a pattern range and to run to any subsequent pattern. The BIST session can be run incrementally, testing and reporting intermediate MISR signatures. External automatic testing equipment can suspend signature generation at selected times during a BIST session to prevent tainting of the signature generation element. The hold logic also may comprise a rotating hold ring to suspend signature generation during predetermined shift cycles. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        03/12/2022